OPINION

Per Curiam:

Cathey stands convicted of first degree burglary. His appeal challenges the sufficiency of the evidence to support the jury’s verdict, and other matters. During oral argument on appeal the prosecutor acknowledged that the evidence presented at trial did not connect the accused with the offense charged. Our independent review of the record leads us to the same conclusion. Indeed, the evidence supposedly pointing to the guilt of the accused is as lacking in probative force as that condemned by this court in Ex parte Hutchinson, 76 Nev. 478, 357 P.2d 589 (1960), wherein we ruled the evidence there offered to be insufficient to show probable cause to hold the accused for trial.
Reversed, and James E. Cathey shall be released from custody forthwith.